UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7476


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

TONY ERVIN LOPEZ, a/k/a Pullulo, a/k/a Peludo,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cr-00137-GBL-1)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Ervin Lopez, Appellant Pro Se.  Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tony Ervin Lopez appeals the district court’s order

denying his motion to compel the Government to file a motion for

sentence reduction under Fed. R. Crim. P. 35(b) and his motion

for sentence reduction under that rule.                We affirm.

             On appeal, we confine our review to the issues raised

in the Appellant’s brief.             See 4th Cir. R. 34(b).               Because

Lopez’s informal brief does not challenge the district court’s

denial of his motion for sentence reduction, he has forfeited

appellate review of that portion of the district court’s order.

             With respect to the district court’s denial of the

motion to compel, it is well-settled that whether to file a Rule

35(b) motion is a matter left to the Government’s discretion.

Fed. R. Crim. P. 35(b); United States v. Dixon, 998 F.2d 228,

230   (4th   Cir.   1993).       A   court     may     remedy   the   Government’s

refusal to move for a sentence reduction under Rule 35(b) if:

(1) the Government has obligated itself in the plea agreement to

move for the reduction; or (2) the Government’s refusal to move

for   the    reduction    was    based    on    an     unconstitutional    motive.

Wade v. United States, 504 U.S. 181, 185-86 (1992).

             After review of the record, we conclude that neither

circumstance is present here.             The plea agreement between Lopez

and the Government clearly establishes that the decision whether

to    file   a   Rule    35(b)   motion       rested    with    the   Government’s

                                          2
discretion, and Lopez did not claim in the motion to compel that

the Government’s refusal to file a Rule 35(b) motion was based

on an unconstitutional motive.

            Accordingly,     we    affirm   the   district     court’s   order

denying Lopez’s motions.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court    and   argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                       3